DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 15-20 in the reply filed on July 11, 2022 is acknowledged.  
The Examiner notes that the reply stated the election was with traverse.  However, no grounds for traverse were presented.  This may have been a typographical error.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0267621 (Sheth) and US 3,946,335 (DeLoach)

Regarding claim 15, Sheth teaches a method of determining a temperature and current of a semiconductor device, comprising:
determining light emitted by the semiconductor device as a function of temperature and current of the semiconductor device over a temperature and current range in a calibration process ([0018]: “… the calibration controller is configured to calculate a target power … based at least in part on the temperature …”);
applying a voltage to said semiconductor device such that the semiconductor device is in operation and emits light (FIG. 2: voltage to laser diode 208 from Vcc and Laser Diode Driver 202; [0035]: “… The bias current is set such that the laser operating point is just above the threshold current for the laser …”);
detecting light emitted by the semiconductor device after the applying said voltage (FIG 2: monitor PD 210); and
determining the temperature and the current of the semiconductor device based on
comparing light detected from said semiconductor device and the light determined in the calibration procedure.

FIG. 2 is reproduced for reference.

    PNG
    media_image1.png
    730
    448
    media_image1.png
    Greyscale

Calibration Process.
Sheth teaches to determine light/power based on temperature.  See, for example:
[0018] In yet another embodiment, a laser device driver is provided. The laser device driver includes a laser diode, a temperature sensor, a monitor photodiode positioned to detect light emitted from the laser diode, a laser diode driver communicatively coupled to the laser diode to control the operation of the laser diode, and a calibration controller communicatively coupled to the laser diode driver and the temperature sensor. In this embodiment, the calibration controller is configured to calculate a target power for a digital one, a target power for a digital zero, a bias current, and a modulation current based at least in part on the temperature, wherein the target power for a digital zero and the target power for a digital one are calculated independently of each other.
Sheth states that the determination is “based at least in part on the temperature”.  This explicitly contemplates that the light/power may a function of other factors in addition to temperature.  For example, the light emitted by the laser is a function of the current applied to the laser.  See, for example, BIASout in the Laser Diode Driver 202 in FIG. 2.  See also, for example:
[0035] As will be discussed in greater detail below, a calibration module 150 provides a modulation current I.sub.m(T), a bias current I.sub.b(T), a target current for transmitting a logical one I.sub.1-tgt, a target current for transmitting a logical zero I.sub.0-tgt, and V.sub.apdbias(T) for a temperature T. These parameters are adjusted so non-return to zero (NRZ) data is transmitted such that a logical zero is characterized by minimal light and a logical one is characterized by maximum light intensity, thereby maintaining a suitable extinction ratio, which is the ratio of optical power between a logical one and a logical zero. The bias current is set such that the laser operating point is just above the threshold current for the laser. In an embodiment, the configuration parameters are provided to the LDD and APC 118 as discussed in greater detail below.

[0038] As illustrated in FIG. 2, the laser module 204 includes a laser diode 208 having a laser diode anode and a laser diode cathode. A portion of light generated by the laser diode 208 is detected at a monitor photodiode 210, which provides a current representative of the power generated by the laser diode 208. The current generated by the monitor photodiode 210 is provided to the LDD 202 on an input power pin (IPIN) via an RC integrator 206. The integrated waveform from the monitor photodiode 210 is sampled by the LDD 202 and used to adjust the bias current and modulation current on the BIASout pin and the OUTN/OUTP pins, respectively, to maintain a given output power and extinction ratio. The OUTN and OUTP pins are coupled to the laser diode anode and cathode, respectively and provide the analog (AC) signal that is proportional to the digital input. In this manner, the optical output power and extinction ratio are kept substantially constant.

[0039] One of ordinary skill in the art will appreciate that FIG. 2 illustrates a control loop. The LDD 202 sets the modulation current and the bias current for the laser diode 208. The effect of the modulation current and the bias current are detected by the monitor photodiode 210 and are provided to the LDD 202. The LDD 202 uses the current detected by the monitor photodiode 210 to adjust the modulation current and the bias current for the laser diode 208.
In the interests of compact prosecution, see also De Loach at col 1, first paragraph under “Background”:
(3) The output power from a diode laser is known to vary as a function of temperature, natural aging, and drive current. As materials and fabrication techniques have improved, aging has become less of a problem. Temperature variations can be handled either by placing the laser in a controlled environment (oven or refrigerator), or by programming the drive source to correct for temperature variations. This type of control, however, will either require individual adjustment or extremely tight tolerances on design parameters which, in turn, will lead to reduced yield and higher cost.
In other words, the operation of the laser (e.g., the power or light output of the laser) is a function of the temperature and laser current, so that it would have been obvious that the light emitted is a function of temperature and current.

Light Emitted over Temperature and Current Range.
Sheth teaches that the calibration process is performed over a temperature and current range.  See, for example:
[0077] A and K represent mathematical constants for curve fitting an exponential transfer function. Similar to the initial bias current I.sub.b, the values for constants A and K may also be determined from the calibration data, which is preferably included in the bar code data as discussed above. In particular, the calibration data preferably includes the initial modulation current for given temperatures, such as the initial modulation current at 25.degree. C. and 85.degree. C. From these known values for the initial modulation current at given temperatures, the above equation may be used to solve for constants A and K. The initial modulation current at operating temperatures 25.degree. C. and 85.degree. C. may be determined according to the following equations. Depending on the characteristics of the LDD, the threshold current may be specified at an output power of 1 uW or 10 uW. In this implementation, the power is specified at 1 uW.


    PNG
    media_image2.png
    187
    664
    media_image2.png
    Greyscale

In particular, the equations at the end show that the current varies with temperature, so that the range of temperature calibration points also represent a range of current.  This is discussed more at:
[0064] The system temperature is read from a temperature sensor near the optics in step 413. The processing proceeds to steps 414 and 416, wherein the initial bias current I.sub.b and the initial modulation current I.sub.m, respectively, are determined. In an embodiment, the bias current I.sub.b is set equal to the threshold current I.sub.th discussed above. Studies have found, however, that the initial bias current I.sub.b may vary depending upon the temperature. Because a large variance between the initial bias current and the bias current used in a steady state may increase the time for the laser system to reach a steady operating state, the initial bias current I.sub.b and the initial modulation current I.sub.m may be determined based upon the temperature of the laser system. The dual loop control system cannot close the loop without sufficient data flow. Data flow cannot occur unless the ranging process is completed, and the ranging process cannot complete without a good transmitted waveform. The initial transmitted waveform is a function of the I.sub.m and I.sub.b settings, and therefore, it may be desirable to set the I.sub.m and I.sub.b values accurately as a function of temperature. The initial bias current I.sub.b may be determined in an embodiment based upon the temperature according to the following equation.

    PNG
    media_image3.png
    49
    211
    media_image3.png
    Greyscale

[0065] wherein [0066] I.sub.b represents the initial bias current at temperature T; [0067] T represents the current temperature of the laser system; [0068] B represents a temperature bias to account for a temperature difference between the temperature sensor and the optical equipment; and [0069] A and K represent mathematical constants to curve fit to an exponential transfer function as defined above.
In other words, there is a recognition that the operation of the laser varies over temperature and current, and the mathematical models in the calibration process account for this.  See also the discussion above of constants A and K, which are used to fit the model to a transfer function, and then used in the models to predict changes as discussed above.  See also a similar discussion with modulation current at [0072].  
Therefore, if not explicit, it would have been obvious that the calibration process is performed over a temperature and current range.

Monitor PD uses Light to Measure Power Output.
Sheth teaches that the monitor PD is used to measure power output by the laser.  See, for example:
[0038] As illustrated in FIG. 2, the laser module 204 includes a laser diode 208 having a laser diode anode and a laser diode cathode. A portion of light generated by the laser diode 208 is detected at a monitor photodiode 210, which provides a current representative of the power generated by the laser diode 208. The current generated by the monitor photodiode 210 is provided to the LDD 202 on an input power pin (IPIN) via an RC integrator 206. The integrated waveform from the monitor photodiode 210 is sampled by the LDD 202 and used to adjust the bias current and modulation current on the BIASout pin and the OUTN/OUTP pins, respectively, to maintain a given output power and extinction ratio. The OUTN and OUTP pins are coupled to the laser diode anode and cathode, respectively and provide the analog (AC) signal that is proportional to the digital input. In this manner, the optical output power and extinction ratio are kept substantially constant.

Determining the Temperature and Current Based on Light.
De Loach teaches that there is a known relationship between laser output power, temperature, aging, and drive current.  See, for example, col 1, first paragraph under “Background”:
(3) The output power from a diode laser is known to vary as a function of temperature, natural aging, and drive current. As materials and fabrication techniques have improved, aging has become less of a problem. Temperature variations can be handled either by placing the laser in a controlled environment (oven or refrigerator), or by programming the drive source to correct for temperature variations. This type of control, however, will either require individual adjustment or extremely tight tolerances on design parameters which, in turn, will lead to reduced yield and higher cost.
Sheth also teaches that there is a relation between the operational parameters of the laser and temperature.  See, for example the equation before paragraph [0078], including the ratio of laser target power P0 and laser reference power PR:

    PNG
    media_image2.png
    187
    664
    media_image2.png
    Greyscale

In other words, it was known that there is a mathematical relationship between laser current, laser temperature, and the ratio of power or light from the laser in two different conditions.  From this it would have been obvious that any of these parameters can be solved based on the other parameters.  The particular values can be changed without changing the mathematical relationships, such as by substituting operational values for initial/target values.
Also, the Examiner notes that this element is merely solving values, and does not require any particular application.  Therefore, once the basic mathematical relationships are known, as is the case as discussed above, it is a simple matter of solving for the desired unknown.  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 15 above, and further in view of US 4,969,152 (Burghardt)

Regarding claim 19, Burghardt teaches the method of claim 15, wherein the semiconductor device is one of a field effect transistor, a bipolar junction transistor, or an insulated gate bipolar transistor.

See Burghardt at col. 1, line 13: “(4) Photo as well as laser transistors are known.”  In other words, it was known that lasers can be implemented as transistors.  
It would have been obvious that the laser of claim 15 can be implemented in a known manner, such as a laser transistor as taught in Burghardt.  In particular, Sheth and Burghardt are in the same technical field (e.g., optical components) and the results would have been predictable (e.g., the transistor laser will operate as a laser).  
Furthermore, field effect transistors, bipolar junction transistors, and insulated gate bipolar transistors were all well-known types of transistors, and the Examiner takes Official Notice thereof.  It would have been obvious that the transistor can be implemented in a form known for transistors, such as field effect transistors, bipolar junction transistors, and insulated gate bipolar transistors.  



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 19 above, and further in view of US 2001/0029086 (Ogawa)

Regarding claim 20, Ogawa teaches the method of claim 19, wherein the semiconductor device is a GaN device.

Ogawa teaches that it was known for transistors to be a GaN device.  See, for example:
[0002] There are conventionally known lasers and field effect transistors that use as the active region thereof a compound semiconductor layer made of a nitride semiconductor, in particular, a group III nitride typified by gallium nitride (GaN), aluminum nitride (AlN), and indium nitride (InN). In other words, many techniques utilizing features of nitride semiconductors already exist, including forming lasers (for example, blue lasers) that emit short-wavelength light utilizing the broad band gap of nitride semiconductors, and forming field effect transistors achieving high-speed operation utilizing the high mobility (traveling velocity) of carriers in nitride semiconductors.
This also teaches that it was known to use GaN to form lasers.  
It would have been obvious that the semiconductor device can be of a known type, such as a GaN device as taught in Ogawa.  In particular, Sheth, Burghardt, and Ogawa are in the same technical art (e.g., optical devices, such as lasers) and the results would have been predictable (e.g., the GaN laser will operate as a laser).  


Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding claim 16, the prior art of record fails to teach, in combination with other claim limitations, the method of claim 15, wherein the calibration process comprises determining the intensity of light emitted by the semiconductor device at a plurality of separate emission peaks for each temperature and current of the semiconductor device over the temperature and current range, and fitting the intensity over the temperature and current range to provide a calibration curve.
US 2005/0008280 (Howley) teaches an optical transmitter with a modulation controller to control the extinction ratio of a laser.  

    PNG
    media_image4.png
    528
    726
    media_image4.png
    Greyscale

Another embodiment is illustrated in FIG. 3.  See also, for example:
[0026] The optical output signal power from the laser diode 25, as indicated above, varies between the first optical power level and the second optical power level in accordance with the input data signal. The photodetector 20, optically coupled to the laser diode 25, converts the varying optical output signal power into a correspondingly varying photodetector current. As a consequence, the photodetector current varies with and tracks the laser output signal power, specifically varying with the first optical power level and the second optical power level. The extinction ratio controller 15 of the invention, coupled to the photodetector 20 and the modulator 10, uses this corresponding photodetector current to determine how the laser diode 25 is performing. More specifically, the sampler 60 samples the photodetector current, and based on the photodetector current level, the extinction ratio controller 15 (through the modulation current controller 40) will determine whether the laser diode 25 is providing output signal power having the appropriate, selected or predetermined extinction ratio, and will adjust the levels of modulation current provided to the laser diode 25 accordingly. For example, if the extinction ratio controller 15 determines that the currently provided extinction ratio is low, it will increase either or both the first and second levels of modulation current to drive the laser diode 25 at correspondingly higher power levels to achieve the selected or predetermined extinction ratio. Over time, these adjustments to the modulation current will be in ever smaller increments, and as discussed in greater detail below, will then cause the laser diode 25 to generate and maintain over time an optical output signal having a significantly or substantially constant extinction ratio.

A method of operation is illustrated in FIGS. 4A and 4B.  See also:
[0071] For example, if the measured extinction ratio is less than the predetermined or selected extinction ratio, providing a corresponding, positive extinction ratio error, the integrated extinction ratio error will correspondingly increase, the DAC 85 will provide for a correspondingly increased current path, which in turn, will allow more current through the modulator 10 and laser diode 25. This will result in a larger measured extinction ratio value, and a smaller extinction ratio error in subsequent iterations. If the measured extinction ratio value is greater than the predetermined or selected extinction ratio, providing a negative extinction ratio error, the integrated extinction ratio error will correspondingly decrease, the DAC 85 will provide for a correspondingly decreased current path, which in turn, will allow less current through the modulator 110 and laser diode 25. This will result in a smaller measured extinction ratio value, and a smaller extinction ratio error in subsequent iterations. In this way, operation of the extinction ratio controller 115 (via closed loop feedback) adjusts the current through the laser diode 25 until the extinction ratio error is substantially zero and the laser diode 25 provides a substantially constant, predetermined extinction ratio.
US 2002/0181062 (Graves) teaches that it was known to adjust the frequency of a laser with a heater (and/or a cooler).  

    PNG
    media_image5.png
    749
    523
    media_image5.png
    Greyscale

See also [0047]:
The frequency adjustment signal .DELTA.F.sub.i feeds suitable circuitry within laser L.sub.i for shifting F.sub.i.sup.open by .DELTA.F.sub.i, thereby creating F.sub.i. Such circuitry is known in the art and may include a third electrode for applying a voltage or current to laser L.sub.i so as to operate upon either the lasing channel parameters in order to shift the frequency F.sub.i, or upon a heater/cooler in order to change the thermal equilibrium of laser L.sub.i, thus exploiting its temperature coefficient of optical lasing frequency.  In other embodiments, such circuitry may act directly upon the drive current through laser L.sub.i.”).

In other words, Graves teaches that it was known to adjust the frequency of a laser using the laser drive current.  


US 2015/0318952 (Butrie) teaches an optical transmitter and/or receiver structure.  See, for example, FIG. 1A:

    PNG
    media_image6.png
    752
    433
    media_image6.png
    Greyscale

It also teaches that it was known to adjust the frequency of a laser with a temperature adjustment element.  See. for example, FIG. 3C: laser control circuit including laser 106, tap 360, wavelength locker 362, and laser control element 364; [0051]: 
LCE 364 may include one or more optical control elements that are associated with controlling laser 106. For example, LCE 364 may include a temperature adjustment element that may adjust a temperature of laser 106 to cause an adjustment to an output wavelength of an optical signal being output by laser 106..
In other words, Butrie teaches that it was known to adjust the frequency of a laser with a temperature adjustment element 
See also Burtie at:
[0049]  As shown in FIG. 3C, PLC 116 may include an optical tap 360, a wavelength locker (WLL) 362, a laser control element (LCE) 364, and a variable optical attenuator (VOA) 366. 

[0050] As further shown in FIG. 3C, optical tap 360 may receive an optical signal (e.g., a wavelength division multiplexed optical signal including a set of wavelengths, .lamda..sub.1-.lamda..sub.n). For example, optical tap 360 may receive the optical signal, and may provide a first portion of the optical signal (e.g., approximately 1% to approximately 10% of the power level of the optical signal) to WLL 362 and a second portion (e.g., a remainder of the optical signal) to VOA 366. VOA 366 may adjust the power level of the second portion of the optical signal to a desired power level (e.g., 250 micro-Watts (.mu.W), 500 .mu.W, 5000 .mu.W, etc.). 

[0051] As further shown in FIG. 3C, WLL 362 (e.g., a Fabry-Perot WLL) may receive the first portion of the optical signal, and may adjust a wavelength of the optical signal. WLL 362 may provide a control signal to LCE 364 based on the wavelength of the optical signal. LCE 364 may include one or more optical control elements that are associated with controlling laser 106. For example, LCE 364 may include a temperature adjustment element that may adjust a temperature of laser 106 to cause an adjustment to an output wavelength of an optical signal being output by laser 106. In this way, the hybrid optical transmitter and/or receiver structure may facilitate active control of the optical signal. 

In other words, Butrie teaches that it was known to adjust the frequency of a laser with a tap and a WLL.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636